Citation Nr: 0737935	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right leg 
disability.  

2.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 2003, the veteran testified 
at a Board hearing at the RO.   The Board previously remanded 
this case for further development in June 2004. 

The issue of entitlement to service connection for back 
disability was also remanded in the June 2004 decision.  
However, a March 2006 rating decision granted service 
connection for spondylosis with disc herniation, surgical 
fusion of L4-5 and S1, and lumbar spine failed back syndrome 
with degenerative disc disease and intervertebral disc 
syndrome.  As this was a full grant of the benefits sought on 
appeal, this issue is no longer in appellate status.  

The issues of entitlement to service connection for right 
foot disability and for an acquired psychiatric disability, 
other than PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right L5 radiculopathy to the right leg has been 
contemplated as part of the disability rating assigned for 
the veteran's service-connected low back disability 

2.  The veteran does not have a separate right leg disability 
for VA purposes. 


CONCLUSION OF LAW

A separate right leg disability, other than right L5 
radiculopathy to the right leg, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in April 2001, July 2004 and December 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
service connection.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2001, which was prior to the 
February 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issues on appeal in a May 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
December 2006 VCAA letter provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, with regard to the right leg disability issue, 
the Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, post service treatment records, Social 
Security Administration (SSA) records and a VA examination 
report.  The record showed that the RO has requested all 
pertinent treatment records identified by the veteran.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of right leg disability, the 
veteran was afforded a VA examination in January 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue of right leg and foot disability.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for right leg 
disability. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Leg Disability

Service medical records showed that in June 1970, the veteran 
injured his back playing football.  There is no mention of a 
separate right leg injury.  Service medical records are 
silent with respect to an right leg problems.  An April 1971 
service examination prior to discharge showed that the 
veteran's lower extremities  were evaluated as clinically 
normal.  Further, the veteran's contemporaneous medical 
report is silent with respect to any right leg problems.  A 
May 1971 statement signed by the veteran showed that there 
had been no change in the veteran's medical condition since 
the last service examination.  

Private post service treatment records beginning in 1980 and 
Social Security Administration (SSA) records along with 
accompanying medical reports have been reviewed.  The Board 
notes that the medical evidence of record shows treatment for 
diabetes and low back pain.  An April 1995 treatment record 
showed swelling of the feet and legs and noted that the 
veteran needed insulin.  Importantly, numerous private 
treatment records over the years associate the right leg pain 
with the veteran's low-back disability.  In January 2004, the 
veteran underwent a replacement of a right S1 pedicle screw 
to help alleviate right leg pain.  

Further, the veteran underwent VA general examination in 
October 1988.  The veteran complained of swelling of the feet 
and legs a well as pain in the right leg.  The veteran was 
diagnosed with moderate lumbosacral strain and insulin 
dependent diabetes mellitus, but the examination was silent 
with respect to a separate disability of the right leg.  The 
veteran also had a VA examination in August 2004, which 
indicated that the veteran had radicular leg pain associated 
with his low back disability.  

The veteran was afforded another VA examination in January 
2007.  The records were reviewed.  The impression was 
lumbosacral degenerative disc disease with multiple surgical 
associated radiculopathies.  The veteran presently had 
symptoms consistent with a right L5 radiculopathy with 
persistent pain, minimal motor weakness abnormalities.  The 
examiner indicated that the right L5 radiculopathy did appear 
to be related to the surgeries and started with the 
surgeries.  The examiner also indicated that there was 
diabetic peripheral neuropathies superimposed upon this 
disorder.  The examination was silent with respect to any 
other right leg disabilities.  

Initially, the Board notes that the veteran's service-
connected low back disability, described as spondylosis with 
disc herniation, surgical fusion of L4-5, and lumbar spine 
failed back syndrome with degenerative disc disease and 
intervertebral disc syndrome, has been assigned a maximum 60 
percent rating under Diagnostic Code 5293 under the old 
criteria for disabilities of the spine.  Under Diagnostic 
Code 5293, the criteria for a 60 percent provides when 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
L5 radiculopathy is considered to be a similar symptom to  
sciatic neuropathy with characteristic pain.  The evaluation 
of the same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).   In the instant case, as the veteran's L5 
radiculopathy is associated with the veteran's low back 
disability and is contemplated under the 60 percent rating 
criteria currently assigned to the veteran's low back 
disability,   assigning a separate rating to L5 radiculopathy 
would result in the evaluation of the same disability under 
various diagnoses, which is prohibited.
  
Moreover, the medical evidence of record does not show that 
the veteran has been diagnosed with a separate right leg 
disability, other than L5 radiculopathy.  Importantly, the 
January 2007 VA examination was silent with respect to any 
separate right leg disability, except diabetic peripheral 
neuropathies for which the veteran is not service-connected.  
Thus, service connection for a separate right leg disability 
is also not warranted as there is no medical evidence of a 
chronic separate disability of the leg.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for right leg disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
 
 

ORDER

Entitlement to service connection for right leg disability is 
not warranted.  To that extent, the appeal is denied. 


REMAND

Right Foot Disability

The veteran is also seeking entitlement to service connection 
for right foot disability.  Service medical records show that 
in August 1970, the veteran hurt his right big toe when he 
kicked a concrete wall.  The diagnosis was proximal linear 
non-displaced fracture of the first metatarsal.  The veteran 
was placed on crutches for three weeks.  In view of the 
medical evidence documenting a fracture of the first 
metatarsal and the veteran's contentions, the Board believes 
that under the judicial holding in McLendon v. Nicholson, 20 
Vet.App. 79 (2006), a VA medical examination and etiology 
opinion should be obtained.  

Psychiatric Disability Other Than PTSD

The present appeal also involves the issue of entitlement to 
service connection for an acquired psychiatric disability, 
other than PTSD.  Specifically, the veteran is claiming that 
his current acquired psychiatric disability is proximately 
due to or caused by his service-connected low back 
disability.  Post service treatment records showed that the 
veteran has been diagnosed with major depression, psychotic 
disorder, not otherwise specified, anxiety disorder, 
dysthymic disorder and borderline intellectual functioning.  
Significantly, a July 1987 private psychological evaluation 
appeared to indicate that there was evidence of underlying 
depression associated with the veteran's loss of occupational 
functioning due to physical disabilities, including the 
veteran's low back.  Originally, the veteran's claim was 
denied because he was not service-connected for his low back 
disability.  However, during the pendency of this appeal, in 
a March 2006 rating decision, the RO granted service 
connection for spondylosis with disc herniation, surgical 
fusion of L4-5 and S1, and lumbar spine failed back syndrome 
with degenerative disc disease and intervertebral disc 
syndrome, and assigned a 60 percent disability rating.  Thus, 
given that the veteran is now service-connected for his low 
back disability, the Board finds that an examination and 
opinion is necessary to determine whether a medical nexus 
exists between a non-service connected acquired psychiatric 
disability and the veteran's service-connected low back 
disability.  

Lastly, it appears that the veteran has not received adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The Board notes that the RO sent  
VCAA letters to the veteran in July 2001, July 2004 and 
December 2006.  However, it appears that these letters only 
provided notice concerning what information and evidence was 
necessary to warrant entitlement to service connection under 
a direct theory of entitlement.  The letters did not clearly 
set forth the type of information and evidence necessary to 
warrant entitlement to service connection under a secondary 
theory of entitlement pursuant to 38 C.F.R. § 3.310.  Thus, 
in view of the need to return the case, it seems appropriate 
to direct the RO to send additional VCAA notice to ensure 
full compliance with VCAA notice requirements.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet. App. 112 (2004).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his psychiatric 
disability claim to include as secondary 
to the veteran's service-connected low 
back disability.  The veteran should also 
be advised to submit any pertinent 
evidence in his possession.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly delineate all 
current acquired psychiatric 
disabilities.  The examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disability is proximately due to, or 
caused by, the veteran's service-
connected low back disability?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disability has been aggravated by the 
veteran's service-connected low back 
disability?  

3.  The veteran should also be scheduled 
for a VA examination of the right foot.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests, such 
as x-rays, should be accomplished if 
deemed medically advisable.  After 
reviewing the claims file and examining 
the veteran, the examiner should report 
whether it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently has a chronic 
disability of the right foot which is a 
residual of the inservice fracture of the 
first metatarsal. 

4.  Thereafter, the RO should review the 
record, to specifically include all 
evidence received since the statement of 
the case, and determine whether service 
connection for right foot disability and 
psychiatric disability is warranted.   
Unless the benefit is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


